DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-3 in the Remarks, filed December 8, 2022, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Froberg Olsson et al (US Publication 2015/0156694 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication 2018/0034525 A1) in view of Zhang et al (US Publication 2016/0262077 A1) and Froberg Olsson et al (US Publication 2015/0156694 A1).
Regarding to claims 1, 5, and 9, Park discloses a device 1820 (fig. 18) for a user equipment UE side in wireless communications (fig. 8), comprising: circuitry 1821 (page 28 paragraph 0527) configured to acquire information (Radio Resource Management Reference Signal RRM-RS) used by the user equipment for performing cell reselection, wherein the information indicates beamforming capability of a serving cell and beamforming capability of a neighboring cell (page 23 paragraph 0366); and perform cell reselection to a cell based on the beamforming capability of the serving cell and the beamforming capability of the neighboring cell (page 23 paragraph 0366).
Park fails to teach for measure the serving cell and the neighboring cell in a RRC idle state; rank the serving cell and the neighboring cell based on the measuring result; obtain one or more highest ranked cells.
However, Zhang discloses a user equipment 107 comprising circuitry 130 (fig. 1) configured to measure 232-234 a serving cell 101 and neighboring cell 102-103 in a RRC idle state (fig. 2 page 3 paragraph 0031); rank 235 the serving cell and the neighboring cell based on the measuring result (page 4 paragraph 0039); and obtain 237 one or more highest ranked cells (page 4 paragraph 0039).

Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for ranking measuring cell and neighboring cell as taught by Zhang into Park’s system to enable reselection of a best cell in a plurality candidate cells.
Park and Zhang combined together fail to teach for transmit an equipment capability flag to a base station corresponding to a target cell of the cell reselection, after the cell reselection is completed, the equipment capability flag indicating that the cell reselection is performed with consideration of a specific dynamic offset.
However, Froberg Olsson discloses a device 18 (fig. 7) for transmit an equipment capability flag (feedback information) to a base station 10 corresponding to a target cell 11 of the cell reselection (fig. 1), after the cell reselection (handover) is completed, the equipment capability flag indicating that the cell reselection is performed with consideration of a specific dynamic offset (page 6 paragraph 0068).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for receiving equipment capability flag from the user equipment UE as taught by Froberg Olsson into the combination of Park and Zhang’s system to provide cell selection mechanisms that can be better adapted to the present radio situation and to the UE capabilities, thereby allowing a higher utilization of the available radio resources.
Regarding to claims 2, 6, and 10, Park discloses the measurement results comprises measurement values related to at least one of reference signal receiving power and reference signal receiving quality (page 17 paragraph 0263).
Regarding to claims 3, 7, and 11, Park discloses the acquires information of cell reselection parameter based on the information or historical information recorded 1822 in the user equipment (page 28 paragraph 0527).
Regarding to claims 4, 8, and 12, Park discloses the circuitry acquires the information of the cell reselection parameter of the serving cell and the neighboring cell by receiving a RRC signaling from a base station of the serving cell (page 8 paragraph 0125).
Regarding to claim 14, Park discloses the circuitry is configured to transmit the equipment capability flag in a RRC signaling (page 25 paragraphs 0415-0416).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Zhang, Froberg Olsson, and Simonsson et al (US Patent 9,838,925 B2).
Regarding to claim 13, Park, Zhang, and Froberg Olsson combined together disclose all the limitations with respect to claim 1, except for the cell specific dynamic offset is related to a load cell, wherein the greater the load is, the smaller a value of the offset is. However, Simonsson discloses a user equipment 150 (fig. 1) for determining cell selection offset related to a load cell, wherein the greater the load is, the smaller a value of the offset is (col. 13 lines 35-40). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the specific dynamic offset related to load of cell as taught by Simonsson into the combination of Park, Zhang, and Froberg Olsson’s system to improve balancing of load of user equipment between cells.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Zhang, Froberg Olsson, and Siomina et al (US Publication 2015/0257121 A1).
Regarding to claim 15, Park, Zhang, and Froberg Olsson combined together disclose all the limitations with respect to claim 1, except for the equipment capability flag is used for determination of multi-antenna transmission scheme with high priority at the base station. However, Siomina discloses a user equipment UE (fig. 1) for transmitting an equipment capability information, wherein the equipment capability flag is used for determination of multi-antenna transmission scheme with high priority at a base station (fig. 8 page 6 paragraph 0131 and page 7 paragraph 0148). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the multi-antenna transmission scheme as taught by Siomina into the combination of Park, Zhang, and Froberg Olsson’s system to achieve better spatial, angular and temporal diversities.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467